Citation Nr: 9920783	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-13 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for a chronic 
respiratory disorder.

3.  Entitlement to service connection for chronic hepatitis.

4.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus.

5.  Entitlement to an initial compensable evaluation for a 
chronic acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service with the Navy from July 1968 
until his retirement in January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

For reasons which is will be set forth below, the issues of 
the veteran's entitlement to service connection for residuals 
of hepatitis and his entitlement to an initial compensable 
rating for chronic adjustment disorder, with mild depression, 
are being deferred, pending additional development set forth 
in the remand at the end of the decision below.  


FINDINGS OF FACT

1.  The veteran has dorsolumbar strain which is attributable 
to his many years of active service.  

2.  There is no competent evidence of a current chronic 
respiratory disorder.

3.  With regard to the veteran's diabetes mellitus, it is not 
shown that he has to regulate his activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider. 


CONCLUSIONS OF LAW

1.  The veteran has dorsolumbar strain which was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998)

2.  The claim for service connection for a chronic 
respiratory disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for an initial evaluation in excess of 
40 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Chronic Back Disability
and/or a Chronic Respiratory Disorder.

In a claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 
69, 73 (1995).  A well-grounded claim is a "plausible" claim, 
that is, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
plausible to satisfy the initial burden of Section 5107.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See Epps v. Gober, 126 F.3d. 1464, 1468 (1997); 
38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of a claim or 
is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart 
sounds...in service permits service connection for arthritis or 
other disabilities, first shown as a clear-cut clinical 
entity at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or within the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  

The chronicity provision of Section 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
Section 3.303(b) if the condition is observed during service 
or during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Service Connection for a Chronic Back Disability.

A review of the service medical records reveals that the 
veteran was seen on several occasions during service for 
complaints regarding the back.  At the time of one such 
outpatient visit in October 1987, an assessment was made of 
lumbar derangement (central).  

At the time of another visit in January 1988, the veteran 
complained of pain of the upper and lower back.  He stated he 
had had problems with his back for about three years.  He 
stated that it seemed to be aggravated by sitting in an 
airplane, in a car, or on a chair, and was relieved by lying 
on the floor with his knees raised up on his chest.  The 
assessments were thoracic spine, paravertebral muscle spasm 
and lumbar derangement (central).  

At the time of another visit in March 1988, an assessment was 
made of acute strain of the upper back and the neck (upper 
border trapezius).  

In his report of medical history made at the time of 
retirement examination in August 1995, the veteran indicated 
that he either had had or was having recurrent back pain.  
Clinical evaluation of the musculoskeletal system at that 
time was normal.  

Post service, the veteran was accorded an examination of his 
joints by VA in November 1996.  He reported that, in 1984, he 
injured himself when he fell off an airplane.  He stated he 
was placed on limited duty for a time and received physical 
therapy.  He indicated he was told he had a "chipped 
vertebra" and surgery was considered.  Since that time, he 
had received treatment from a chiropractor and this gave him 
relief.  He indicated that the upper back seemed to feel 
better after right shoulder surgery (the undersigned notes 
that service connection is in effect for right shoulder 
status post acromyoplasty with residual mild tendinitis).  
The veteran indicated that he had to be careful bending or 
lifting.  He related that, occasionally, he would get "knife-
like pain" in the midback.  Clinical and X-ray findings were 
essentially unremarkable.  The examination diagnoses included 
dorsolumbar strain with no evidence of sciatica or nerve 
impingement.  It was stated there was no impairment regarding 
the back or neck based on his history, the physical findings, 
or X-ray studies.  However, it was added "the symptoms began 
while he was in the service."  

Also of record are reports of medical treatment and 
evaluation for various purposes in 1996 and 1997.  At the 
time of one such visit to a private physician in May 1997, 
there was no back spasm.  Reflexes were within normal limits.  
An assessment was made of low back pain.  

The veteran has submitted competent medical evidence of back 
problems in service.  There is also competent evidence of 
dorsolumbar strain post service, including the diagnosis of 
strain made at the time of the examination of the veteran in 
1996.  Although there is no explicit medical opinion linking 
the dorsolumbar strain with service, the record shows 
essentially continuous findings referable to this condition 
since service.  Therefore, the Board concludes that the claim 
is well grounded.  Given the continuing findings of back 
complaints and problems from service to the time of 
examination by VA in November 1996 and the outpatient visit 
with a private physician in May 1997, the Board concludes 
that the evidence is in favor of the conclusion that the 
veteran has dorsolumbar strain which had its onset during his 
active service.  

Service Connection for a Chronic Respiratory Disorder.

A review of the service medical records reflects that the 
veteran was seen on periodic occasions in service for acute 
episodes of upper respiratory infections.  At the time of one 
such visit in January 1997, he was seen for a complaint of 
coughing, runny nose, chills, and headaches.  The lungs were 
described as clear on examination.  The assessment was an 
upper respiratory infection.  At the time of another visit in 
April 1989, he again complained of cold symptoms of five 
days' duration.  On examination, the chest was clear to 
auscultation and percussion.  The lungs were described as 
well aerated.  The assessment was an upper respiratory 
infection/"bronchitis and rhinitis."  

In his report of medical history in conjunction with his 
retirement examination in August 1995, the veteran denied 
ever having had or having any respiratory symptomatology.  
Clinical examination revealed normal lungs and chest.  

Post service, the veteran was accorded a general medical 
examination by VA in November 1996.  His lungs were described 
as clear to auscultation, bilaterally.  No abnormality of the 
respiratory system was identified.  

The post service private medical records reflect that the 
veteran was seen on one occasion in January 1996 for follow-
up purposes for diabetes mellitus.  Examination at that time 
reflected the lungs were clear to auscultation, bilaterally. 

It was noted on a May 1, 1997, outpatient visit, the veteran 
was seen for complaints of sore throat, coughing and earache.  
The assessments included acute bronchitis.  

At the time of a visit later that month to a private 
physician for follow-up evaluation of diabetes mellitus, the 
chest was described as clear.  

In testimony given at the hearing before the hearing officer 
in May 1997, the veteran stated that he had had bronchitis 
"for years," and was receiving treatment and evaluation from 
his private physician (Transcript p.9).  

The veteran has reported that he had bronchitis in service 
and has been receiving treatment for it since his retirement.  
Generally, while his statements are acceptable to show the 
incurrence of an injury or disease process during active 
duty, he is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  In this case, he is not competent to provide 
a medical diagnosis and associate it with his active service.  
There is no medical opinion of record attributing any chronic 
respiratory disorder to the veteran's active service.  Since 
he has not presented competent medical evidence of the 
incurrence a chronic respiratory disorder in service, the 
claim for this disorder must be denied as not well grounded.  
Because the claim is not well grounded, the VA is under no 
further duty to assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The United States Court of Appeals for Veterans 
Claims (Court) has interpreted this statute as imposing an 
obligation on VA depending on the facts of the case, to 
inform claimants of the evidence needed to render a claim 
well grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has held that the obligation under Section 5103(a) 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA has not 
had any notice of any known and existing evidence that would 
make the adjudicated service connection claim well grounded.  
The Board also notes that the RO has informed the veteran of 
the necessary evidence in the hearing officer's decision 
dated in June 1997.  


Entitlement to an Initial Evaluation in Excess of 40 Percent
for Diabetes Mellitus

Initially, the Board finds that the claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction.  38 U.S.C.A. § 5107.  In general, 
an allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(1998).  

A determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim is in equal balance, the 
claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code are set forth in the VA's 
Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, representing the average impairment of 
earning capacity resulting from disability.  Generally, the 
degree of disability specified is considered adequate to 
compensate for loss in working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. §  
4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Effective June 6, 1996, the criteria for evaluating diabetes 
mellitus were amended.  Where the law or regulation changes 
after the claim is filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the veteran's initial 
claim for disability benefits for diabetes mellitus was not 
received until July 1996.  Accordingly, only the revised 
criteria are for application.  The revised criteria provide a 
20 percent evaluation for diabetes mellitus requiring insulin 
and restricted diet or oral hypoglycemic agent dosage and 
restricted diet.  The next higher rating of 40 percent is 
authorized for diabetes mellitus which requires insulin, a 
restricted diet, and regulation of activities.  The next 
higher rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is for assignment 
for diabetes mellitus requiring one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

The evidence of record with regard to the veteran's diabetes 
mellitus includes the report of a general medical examination 
accorded the veteran by VA in August 1996.  The veteran's 
height was recorded as 5 feet 10 inches.  His weight was 
recorded as 205 pounds.  On examination of the endocrine 
system, notation was made of insulin-dependent diabetes.  The 
pertinent final diagnosis was insulin-dependent diabetic, 
"poor control."  

The veteran was also accorded an ophthalmologic examination 
by VA in August 1996.  It was indicated that he had insulin-
dependent diabetes with no retinopathy.  Yearly evaluations 
were recommended.  

The veteran was accorded a rating examination for diabetes 
mellitus purposes by VA in November 1996.  He was described 
as well developed and well nourished.  No cardiovascular 
abnormalities were identified.  As for frequency of 
ketoacidosis or hypoglycemic reactions, it was indicated 
there were none.  The veteran was on a low salt and low 
cholesterol diabetic diet.  There was no anal pruritus, there 
were no vascular deficiencies, and there were no diabetic 
ocular disturbances.  Electrocardiogram tracings were routine 
and a chest X-ray study was described as normal.  The 
diagnoses were:  Insulin-dependent diabetes mellitus; 
dylipidemia; diastolic hypertension; and impotency.  

The private medical records include a report of an outpatient 
visit in December 1996.  The veteran's weight was given as 
95.5 kilograms.  The weight was described as stable.  

At the time of another outpatient visit in March 1997, it was 
indicated the veteran was eating too much, although he was 
eating the right foods.  Also, he was not exercising.  His 
weight was recorded as 207 pounds.  He was described as 
overweight.  The thyroid was not palpable.  The pulses were 
two plus.  Sensation of the extremities was intact.  The 
assessment was insulin-dependent diabetes-"not controlled."  
The need to control his diabetes mellitus to decrease the 
risk of end organ damage was discussed.  He was to return in 
three months.  

At the time of the hearing before the hearing officer in May 
1997, the veteran testified that if his blood sugar was under 
control.  He said he took 10 units of insulin therapy in the 
morning and 20 units of Isophane Insulin in the evening.  
(Transcript p.3).  He indicated that his blood sugar 
fluctuated and it was hard to keep it stabilized.  

The pertinent medical evidence does not demonstrate 
impairment from his diabetes mellitus which would warrant the 
assignment to a rating in excess of the 40 percent currently 
in effect.  As noted above, in order to warrant the 
assignment of a higher rating, he would need to show the 
presence of complications with periods of hospitalization or 
regular visits to a diabetic care provider.  This is not 
shown.  The medical evidence does not show that he has had 
any weight loss.  In fact, the record reflects that his 
weight is more than desirable.  There has been no indication 
that he has been hospitalized for treatment and evaluation of 
his diabetes and his visits for diabetic care are not shown 
to be on a frequent basis.  The 40 percent rating now in 
effect accurately reflects the level of impairment which the 
veteran experiences.  The preponderance of the evidence is 
against the claim for entitlement to a rating in excess of 
40 percent for the veteran's diabetes mellitus at this time.  


ORDER

Service connection for dorsolumbar strain is granted.  To 
this extent, the appeal is allowed, subject to the 
regulations pertaining to the payment of monetary benefits.  

Service connection for a chronic respiratory disorder is 
denied.  

A rating in excess of 40 percent for diabetes mellitus is 
denied.


REMAND

With regard to the claim for an initial compensable rating 
for a psychiatric disability, subsequent to the initiation of 
the veteran's appeal, the regulatory criteria for evaluating 
psychiatric disorders were revised, effective November 6, 
1996.  Because a change in the rating criteria occurred 
during pendency of the veteran's appeal, he is entitled to 
the application of the rating criteria more favorable to him.  
The RO has not reconsidered the appeal in light of the 
revised rating criteria, nor has the veteran been provided 
the revised criteria in a supplemental statement of the case.  
The issue is, therefore, being REMANDED in order for the RO 
to consider all the relevant evidence submitted by the 
veteran and to issue a supplemental statement of the case 
that incorporates all of the evidence and all changes in the 
relevant regulations since 1996.  See Fischer v. West, 11 
Vet. App. 121 (1998) (remanding an appeal to the Board for 
consideration of the new rating criteria for muscle 
injuries); Dudnick v. Brown, 10 Vet. App. 79 (1997) (the 
Board should not apply revised rating criteria in the first 
instance).  

With regard to the claim for service connection for residuals 
of hepatitis, the service medical records reflect that the 
veteran had infectious hepatitis during service.  

While there has been no diagnosis of hepatitis in the post 
service medical evidence, reports of various laboratory 
testing accorded the veteran are such as to warrant further 
development.  At the time of laboratory testing accorded the 
veteran by VA in December 1996, alkaline phosphatase was 
recorded as 121, with a notation that the normal range was 
from 46 to 110.  This followed testing done at a private 
facility in August 1996 at which time alkaline phosphatase 
was recorded as 131, with the normal range referred to as 20 
to 104.  

Additionally, when the veteran was accorded laboratory 
testing at a private facility in May 1997, alkaline 
phosphatase was recorded as 118, with normal given at that 
time as 45 to 123.  However, bilirubin was 1.6 
milligrams/deciliters, while normal was given as .2 to 1.6.  
The SGOT was recorded as 43.3, while normal was given as from 
0 to 40.  At the hearing before in May1997, the veteran 
testified that his medical record reflect that he was not 
allowed to give blood and he claimed there was certain 
medications he could not take for his various ailments 
because of the fact that they could affect his liver.  

The Board notes that the diagnostic code for hepatitis refers 
to both gastrointestinal symptoms and demonstrable liver 
damage for a compensable evaluation, and to gastrointestinal 
symptoms, liver damage and psychiatric symptoms in 
evaluations above 10 percent.  38 C.F.R. § 4.114, Diagnostic 
Code 7345 (1998).  It is not clear from the evidence of 
record as to the extent, if any, of liver damage which may be 
present.  The evidence does not reflect opinions as to 
whether or not the veteran's gastrointestinal complaints are 
more likely than not attributable to hepatitis.  An opinion 
is necessary to specify which physical and, if applicable, 
which psychiatric symptoms are due to the veteran's 
hepatitis.  In sum, more development is in order.

To ensure that VA has met its duty to assist the veteran in 
developing the facts related to his appeal and to ensure full 
compliance with due process requirements, this portion of the 
case is REMANDED to the RO for the following: 

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private 
who have treated the veteran for 
psychiatric disability and residuals of 
hepatitis since service.  After securing 
any necessary release, the RO should 
obtain such copies of records that are 
not in the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of his 
service-connected psychiatric disability.  
The claims folder must be made available 
to the examination for review in 
conjunction with the examination.  All 
indicated tests, to include psychological 
testing, should be conducted and the 
results reported in detail.  The 
examining physician should definitively 
describe the severity of the veteran's 
psychiatric disorder by assigning it a 
global assessment of functioning score 
and report a brief explanation of what 
the score represents.  The examination 
should specifically set forth how and to 
what extent the service-connected 
psychiatric symptoms affect the veteran's 
social and industrial adaptability.  The 
veteran should be informed of the 
applicable provisions of 38 C.F.R. 
§ 3.655 (1998), and of the potentially 
adverse impact of failing to report for a 
VA examination.  

3.  The veteran should also be scheduled 
for a VA gastrointestinal examination to 
ascertain whether or not he has chronic 
residuals of hepatitis.  All indicated 
tests should be accomplished and all 
clinical findings with subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
In conducting the examination, the 
examiner should specifically describe any 
objective findings and subjective 
complaints, to include the frequency and 
degree of abdominal pain or of any 
gastrointestinal disturbance; liver 
damage; fatigue; anxiety; and depression.  
The examiner should specifically 
delineate any pathology found.  An 
opinion should be entered as to whether 
any disorder is found, and, if so, 
whether or not the veteran has chronic 
residuals of hepatitis.  The veteran 
again should be informed of the 
applicable provisions of 38 C.F.R. 
§ 3.655, and of the potentially adverse 
affect of failing to report for VA 
examination.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder to ensure that the 
development has been accomplished in 
full.  If any development is incomplete, 
all appropriate remedial action should be 
instituted.  Both the previous and 
revised rating criteria with regard to 
rating mental disorders should be 
considered by the RO in its 
readjudication.  

Thereafter, if the benefits sought are not granted to the 
veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case.  The 
requisite period of time for response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran is to be advised 
that his failure to report for the examinations may result in 
the denial of his claims.  38 C.F.R. § 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 

